Citation Nr: 1101763	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  05-37 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

1.  Entitlement to service connection for claimed innocently 
acquired psychiatric disorder to included schizophrenia.

2.  Entitlement to a total rating based on individual 
unemployability by reason of service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

M. Carsten, Counsel  



INTRODUCTION

The Veteran served on active duty from March 1977 to June 1977.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from rating decisions by the RO.  

In August 2007, the Board denied the Veteran's claim for a TDIU 
rating.  The Veteran subsequently appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court).  

In October 2009, the parties filed a Joint Motion to Vacate and 
Remand.  The parties agreed that the Board should have addressed 
whether new and material evidence had been submitted to reopen a 
previously denied claim of service connection for schizophrenia.  
The motion was subsequently granted and the decision was vacated 
and remanded.  

In October 2010, the attorney requested an extension to submit 
additional argument.  The Board subsequently extended the 
deadline for submission of additional evidence to January 2, 
2011.  

In November 2010, the attorney faxed additional argument to the 
Board and requested that the case be remanded to the Agency of 
Original Jurisdiction (AOJ) for review of the newly submitted 
evidence.  

On review, however, the attorney submitted argument on already 
existing evidence of record.  New evidence was not submitted.  

Accordingly, a remand for the AOJ to consider the November 2010 
argument is not required and would serve no useful purpose.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).

As will be discussed, the additional relevant service records 
were received following the previous denial of service connection 
for schizophrenia.  Under the circumstances of this case, new and 
material evidence is not needed to reopen the claim.  Rather, the 
claim is reviewed de novo.  See 38 C.F.R. § 3.156(c) (2010).  
Accordingly, the issue has been recharacterized as stated on the 
first page of this document.

The claim for a TDIU rating is addressed in the REMAND portion of 
this document and is being remanded to the RO via the Appeals 
Management Center (AMC).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran is not shown to have an acquired psychiatric 
disorder that clearly and unmistakably existed prior to service 
and was not clearly and unmistakably aggravated by service   

 2.  The currently demonstrated schizoaffective disorder, bipolar 
type is shown to have had its clinical onset during the Veteran's 
period of active service.  



CONCLUSION OF LAW

As the presumption of soundness at entry into service is not 
rebutted, the Veteran's disability manifested by schizoaffective 
disorder, bipolar type is due disease or injury that was incurred 
in active service.  38 U.S.C.A. §§ 1111, 1131, 5103, 5103A (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.159, 3.303, 3.304, 
3.306 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  
There is no issue as to providing an appropriate application form 
or completeness of the application.  

VA notified the Veteran in June 2004 and May 2005 of the 
information and evidence needed to substantiate and complete a 
claim, to include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to obtain.  

In March 2006, the RO provided notice how disability ratings and 
effective dates are determined.  The Board acknowledges that the 
claims were not readjudicated following such notification.  This 
omission, however, was not prejudicial as the claims are denied 
herein.  
 
VA also fulfilled its duty to assist the Veteran.  The claims 
file contains service treatment records, service personnel 
records, VA medical records, private medical records, and Social 
Security Administration records.  

The Veteran underwent a VA psychiatric examination in September 
2004.  In November 2010, the attorney argued that the merits of 
the service connection claim must be decided only after an 
additional medical opinion or examination is obtained.  The 
attorney argued that the 2004 VA medical opinion satisfied the 
elements necessary for a new medical opinion.  

Specifically, that it established that the claimant suffered an 
event, injury or disease in service and indicated that the 
claimed disability may be associated with the established event, 
injury or disease in service.  See 38 C.F.R. § 3.159(c)(4).  

As discussed, the overall evidence establishes that a preexisting 
psychiatric disability was not aggravated during service and 
under the circumstances of this case, additional examination is 
not warranted.  


Analysis

Service connection for schizophrenia

In April 1985, the Veteran submitted a claim of entitlement to 
service connection for a mental disorder.  In October 1985, the 
RO denied service connection for acute schizophrenia.  The 
Veteran did not perfect an appeal of this decision.  See 
38 U.S.C. § 4005(c) (1982); 38 C.F.R. § 19.192 (1985) (currently 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010)).  

In October 1987, the Veteran requested to reopen his claim.  In 
December 1987, the RO advised that because new and material 
evidence had not been submitted, the claim was denied.  

The Board subsequently determined that a January 1988 statement 
was a Notice of Disagreement.  A Statement of the case was 
furnished in April 2005 and a supplemental statement of the case 
in July 2005.  

Pursuant to the Joint Motion, the parties agreed that the 
appellant had filed a Substantive Appeal within 60 days of the 
July 2005 Supplemental Statement of the Case and that the appeal 
was timely perfected.  

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a).  Regulations currently in effect, however, 
provide that, notwithstanding any other section in this part, at 
any time after VA issues a decision on a claim, if VA receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated with 
the claims file when VA first decided the claim, VA will 
reconsider the claim, notwithstanding paragraph (a) of this 
section.  Such records include, but are not limited to, service 
records that are related to a claimed in-service event, injury, 
or disease.  38 C.F.R. § 3.156(c).

At the time of the October 1985 decision, the claims file 
contained the Veteran's service treatment records, to include an 
Aptitude Board Report Cover Sheet that indicated the Veteran was 
being discharged by reason of unsuitability.  In February 2001, 
the RO requested the Veteran's personnel file and these records 
were received in September 2001.  

On review, the newly received records include information 
pertinent to the Veteran's claim of service connection for 
schizophrenia.  Specifically, they contained the actual Depot 
Aptitude Board (DAB) report that discussed training failures and 
in-service neuropsychiatric findings.  

This record is dated in June 1977 and was in existence at the 
time of the previous denial, but had not been obtained.  Thus, 
the claim must be reviewed on a de novo basis.  38 C.F.R. 
§ 3.156(c).  

The Board acknowledges that the RO considered the claim on a new 
and material basis.  On review, the Veteran has been notified of 
the information necessary to substantiate the underlying service 
connection claim and has been advised of applicable regulations.  

Additionally, in November 2010, the attorney argued for 
reopening, but also addressed the merits of the claim (i.e., 
whether the condition preexisted service).  

Thus, the Board finds that the Veteran is not prejudiced by 
consideration of the merits at this time.  See Hickson v. 
Shinseki, 23 Vet. App. 394 (2010); Bernard v. Brown, 4 Vet. App. 
384 (1993).

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

A preexisting injury or disease will be considered to have been 
aggravated by active military service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).

In order to establish service connection or service-connected 
aggravation for a present disability the Veteran must show: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2010).

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  The 
term "noted" denotes only such conditions as are recorded in 
examination reports.  38 C.F.R. § 3.304(b)(1).

As an initial matter, schizophrenia or other psychiatric disorder 
was not noted at the time of the Veteran's examination, 
acceptance and enrollment into service.  The March 1977 
enlistment examination indicated that the psychiatric system was 
normal on clinical evaluation.  On the associated report of 
medical history, the Veteran denied having depression or 
excessive worry and nervous trouble of any sort.  Thus, he is 
entitled to the presumption of soundness.  

In cases where the disease or injury at issue is not noted on the 
entrance examination, a two-pronged test is for consideration in 
determining whether the presumption of soundness has been 
rebutted.  

First, VA must show by clear and unmistakable evidence that the 
disease or injury existed prior to service.  Second, VA must show 
by clear and unmistakable evidence that the preexisting disease 
or injury was not aggravated by service.  See VAOPGCPREC 3-2003; 
69 Fed. Reg. 25178 (2004); see also Wagner v. Principi, 370 F. 3d 
1089 (Fed. Cir. 2004). 
 
In determining whether a condition preexisted service, the 
Veteran's medical history, accepted medical principles, evidence 
regarding the basic character, origin and development of the 
condition, and lay and medical evidence concerning the inception, 
development and manifestations of the condition must be 
considered.  38 C.F.R. § 3.304(b); see Quirin v. Shinseki, 22 
Vet. App. 390, 396 (2009).

On review, the Board finds that the evidence demonstrates that 
schizophrenia clearly and unmistakably existed prior to service.  
The private discharge summary dated in January 1976 indicates 
that the Veteran was hospitalized for two weeks for habitual 
excessive drinking and passive aggressive personality disorder.  

The private discharge summary dated in March 1976 indicated that 
the Veteran had been admitted because he was behaving in a 
bizarre fashion for several weeks.  The diagnosis was that of 
schizophrenia.  

The records from Eastern State Hospital dated in April 1976 
indicated that the Veteran was admitted on involuntary papers.  
Following hospitalization, diagnostic impressions were those of 
schizoid personality and psychosis associated with drug or poison 
intoxication.  

The private psychiatric records dated from approximately April to 
July 1976 show treatment for paranoid schizophrenia.  Continuous 
care and medication were recommended.  

The Veteran underwent a VA examination in September 2004.  The 
examiner noted that a chart review indicated a clear, long-
standing history of mental illness prior to military service with 
inpatient psychiatric admissions in 1976.  A chart review also 
suggested that the Veteran first began hearing voices around age 
18 or 19.  The examiner determined that the mental illness was 
present prior to military service. 

In November 2010, the attorney argued that the VA examiner's 
opinion did not constitute clear and unmistakable evidence that 
the schizophrenia preexisted service.  

The Board acknowledges this argument and notes that the 
examiner's finding was clearly based on private medical records 
documenting diagnosed schizophrenia and the need for psychiatric 
hospitalization in 1976.  These records are contained in the 
claims file and are highly probative.  

In making a determination as to whether the pre-existing 
psychiatric disorder was aggravated by service, the Board 
considers the service records to be highly probative.  
Significantly, these records are negative for any diagnosis of 
schizophrenia or schizoaffective disorder.  

A June 1977 statement signed by the medical officer indicated 
that the only illnesses or injuries suffered while on active duty 
or shown on medical evaluation were "HxRx" (history and 
prescription) congestion and an "NPU" (neuropsychiatric unit) 
evaluation.  

A June 1977 DAB report indicated that the Veteran had little 
success at recruit training and had failed at nearly every 
training evolution.  It was noted that he had been counseled on 
numerous occasions with no positive effect and could not do the 
simplest things without constant supervision.  

The NPU stated that the Veteran was a drifter using poor judgment 
and had a lack of control and impulse to guide his life and was 
"emotionally and intellectually inept for much of life's 
stresses."  

Based on the Veteran's inability to expend efforts 
constructively, it was recommended that by the reviewing 
authority that he be immediately separated from service.  

An Aptitude Board Report Cover Sheet indicated that the Veteran 
was not in need of hospitalization and had not completed recruit 
training.  It was further noted that his condition existed prior 
to entry and had not been aggravated by service.  The Veteran was 
subsequently discharged by reason of unsuitability.  

In reviewing the record, the Board acknowledges the November 2010 
argument that the 2004 VA opinion showed that the examiner 
believed the Veteran's symptoms existed in service.  A review of 
this examination report indicates that the Veteran shared that he 
"was not mentally situated" when he went in the service and 
that "things felt drawn out."  

The VA examiner also opined that the Veteran's statements 
suggested that the psychological functioning was compromised at 
the onset of basic training, due to preexisting mental illness.  
The results of interview, chart review and personality assessment 
indicated the absence of full criteria for PTSD, although mild 
transient PTSD symptoms might be present.  

The psychometric testing was noted to show severe psychological 
distress, including thought disorganization and periods of 
psychotic functioning and mood lability that were most consistent 
with a schizoaffective disorder or schizophrenia.  

The Axis I diagnosis was noted to be that of schizoaffective 
disorder, bipolar type; alcohol dependence; and cocaine 
dependency, remission.  

The VA examiner felt that the primary dysfunction stemmed from 
severe mental illness, most likely schizoaffective disorder and 
related symptoms that compromised the ability to appreciate 
"claims decisions."  Because the mental illness was present 
prior to military service, the examiner found that mental illness 
likely compromised the Veteran's ability to complete training.  

The VA examiner added that the Veteran's mental condition likely 
created some vulnerability towards the development and 
maintenance of transient PTSD symptoms.  

In reviewing the opinion, the Board does not find the VA 
examiner's statements or conclusions inconsistent with the 
information contained in the service records.  

The VA examiner's statements in this regard suggest severe 
impairment in the Veteran's ability to function in that he could 
not cope with the rigors of military life due to his already 
existing psychiatric illness.  

However, the limited records from service do not provide a clear 
indication that this level of dysfunction in service was not due 
to an increase in severity of the pre-existing psychiatric 
condition.  

On careful review, the Board finds that the VA examiner's report 
suggests that the pre-existing psychiatric disability played a 
significant role in causing the Veteran's dysfunctional behavior 
in service.  

The limited medical findings reported during service are 
suggestive of significant dysfunction in that he was described as 
having poor judgment, lacking control and impulse to guide his 
life and being "emotionally and intellectually inept for much of 
life's stresses." 

On review of this record, the Board cannot find that clear and 
unmistakable evidence to establish that the pre-existing 
psychiatric disability was not aggravated by his brief period of 
active service.  

The evidence shows a long history of mental illness with multiple 
hospitalizations and sporadic treatment both before and after 
service.   This clinical background provide a distinct basis for 
linking the currently diagnosed schizoaffective disorder or 
bipolar disorder to the events of his active service.  

Thus, as the presumption of soundness at entry into service is 
not rebutted, the Veteran's disability manifested by a 
schizoaffective disorder or bipolar disorder is found to have 
been incurred in active service.  


ORDER

Service connection for a schizoaffective disorder, bipolar type 
is granted.  


REMAND

In January 2004, the Veteran filed a claim for TDIU.  In July 
2005, the RO denied the claim.  The Veteran subsequently 
perfected this appeal.  As noted, the Board denied this claim in 
August 2007.  This decision, however, was vacated and remanded.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more, and that, if there are two or more 
service-connected disabilities, at least one must be rated at 40 
percent or more and the combined rating must be 70 percent or 
more.  38 C.F.R. § 4.16(a).  

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is unemployable 
by reason of service-connected disability.  38 C.F.R. § 4.16(b).

In light of the favorable action taken hereinabove, further 
action is not required with respect to the Veteran's claim for a 
TDIU rating.  

Accordingly, this remaining matter is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate action 
to obtain copies  all outstanding records 
referable to medical treatment received by 
the Veteran for the now service-connected 
schizoaffective disorder, bipolar disorder 
that are not currently associated with the 
claims file.  All records obtained pursuant 
to this request must be included in the 
Veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.  

The RO should notify the Veteran that he 
may submit additional evidence to support 
his claim for a TDIU rating.  

2.  Following completion of all indicated 
development, the RO should readjudicate the 
Veteran's claim for a TDIU rating in light 
of all the evidence of record.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a fully responsive 
Supplemental Statement of the Case (SSOC) 
and afforded a reasonable opportunity for 
response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


